Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 July 2021 has been entered.
 Claims 1, 8, 10-14, 16-19 and 23-33, as amended herein, are allowable. The restriction requirement for species of tissues, cells, markers, and medium ingredients, as set forth in the Office action mailed on 3 May 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3 May 2019 is withdrawn as to the species election requirement.  Claims 1, 8, 10-14, 16, 17 and 23-31, directed to methods of making and using the claimed organoids, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 6, 7, 9 and 20-22, directed to unelected products, are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 6, 7, 9 and 20-22, directed to inventions non-elected without traverse.  Accordingly, claims 6, 7, 9 and 20-22 are herein cancelled.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amy Dobbelaere on 13 Aug 2021.
The application has been amended as follows: 
IN THE CLAIMS:
Claims 6, 7, 9 and 20-22 are cancelled.
Claims 1, 8, 10-14, 16, 17 and 23-31 are rejoined.
Claims 1, 8, 10-13, 17-19, 26-28, 30 and 31 are amended as follows:
Claim 1: (Rejoined, Currently Amended) A method of making the organoid of claim 18 
human prostate tissue to provide isolated cells;
culturing the isolated cells in an enrichment medium for a time sufficient to enrich for stem cells
amplifying a single stem cell[[s]] by culturing in a three-dimensional culture comprising an extracellular matrix in an organoid medium for a time sufficient to produce the organoid[[s]], wherein the organoid medium comprises basic fibroblast growth factor (bFGF), epidermal growth factor (EGF) and hydrocortisone, 
and wherein the organoid is clonally derived from the single stem cell and comprises epithelial cells and an outer layer of cells of a mesenchymal lineage surrounded by a basement membrane.

Claim 8: (Rejoined, Currently Amended) The method of Claim [[7]]1 wherein the human prostate tissue is primary prostate cancer tissue.

Claim 10: (Rejoined, Currently Amended) The method of Claim 1 wherein the stem cell[[s are]] is amplified under hypoxic conditions.

Claim 11: (Rejoined, Currently Amended) The method of Claim 1 wherein the time sufficient to enrich for stem cells is about fourteen days.

Claim 12: (Rejoined, Currently Amended) The method of Claim 11 wherein the enrichment medium is changed after seven days.

Claim 13: (Rejoined, Currently Amended) The method of Claim 1 wherein the time sufficient to produce the organoid[[s]] is about five to about fifteen days.

Claim 17: (Rejoined, Currently Amended) The method of Claim [[7]]1 wherein the isolated cells are sorted for the presence of at least one marker selected from the group consisting of CD29, CD49b, CD49f, CD44, Erg, and AMACR.

Claim 18: (Currently Amended) A prostate organoid clonally derived from a single stem cell made by the method of: isolating cells from a human prostate tissue to provide isolated cells; culturing the isolated cells for a time sufficient to enrich for stem cells; and amplifying a single stem cell by culturing in a three-dimensional culture comprising an extracellular matrix in an organoid medium for a time sufficient to produce at least one organoid, wherein the organoid medium comprises basic fibroblast growth factor (bFGF), epidermal growth factor (EGF) and hydrocortisone,
the at least one organoid clonally derived from the single stem cell and comprising epithelial cells and an outer layer of cells of a mesenchymal lineage surrounded by a basement membrane

Claim 19: (Currently Amended) A prostate organoid clonally derived in vitro from a single stem cell from primary prostate cancer tissue, wherein the organoid comprises epithelial  surrounded by a basement membrane.

Claim 26: (Rejoined, Currently Amended) A humanized mouse engrafted with components of a patient’s immune system and comprising a prostate cancer organoid according to claim 19, wherein the prostate cancer organoid is derived from the patient’s prostate cancer cell

Claim 27: (Rejoined, Currently Amended) The method of Claim 1 wherein the time sufficient to enrich for stem cells 

Claim 28: (Rejoined, Currently Amended) The method of Claim [[7]]1 wherein the enrichment medium comprises retinoic acid, bovine pituitary extract (BPE) and epinephrine.

Claim 30: (Rejoined, Currently Amended) The method of Claim [[7]]1 wherein the enrichment medium comprises one or more of insulin, hydrocortisone, gentamicin, amphotericin, transferrin, triiodothyronine, epidermal growth factor (EGF), and retinoic acid.

1 wherein the organoid medium comprises one or more of BPE, insulin, gentamicin, amphotericin, transferrin, triiodothyronine, and epinephrine.

Conclusion
Claims 1, 8, 10-14, 16-19 and 23-33 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467.  The examiner can normally be reached on M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/ROBERT J YAMASAKI/             Primary Examiner, Art Unit 1657